United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-1808
                                     ___________

Victor B. Perkins,                        *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the Western
                                          * District of Missouri.
Bill Hedricks,                            *
                                          * [PUBLISHED]
             Appellee.                    *
                                     ___________

                          Submitted: July 3, 2003

                                Filed: August 14, 2003
                                     ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Federal Medical Center detainee Victor B. Perkins appeals the district court’s
preservice dismissal of his civil filing for failure to exhaust administrative remedies
under 42 U.S.C. § 1997e(a) of the Prison Litigation Reform Act (PLRA). Having
carefully reviewed the record, we conclude dismissal was improper. The exhaustion
requirement of section 1997e does not apply, as Perkins appears to be civilly
committed and is thus not a prisoner within the meaning of the PLRA. See 42 U.S.C.
§ 1997e(a) (no action shall be brought with respect to prison conditions by a
“prisoner confined in any jail, prison, or other correctional facility” under any federal
law, until inmate exhausts available administrative remedies); 18 U.S.C. § 3626(g)(3)
(as relevant, term “prisoner” means any person subject to detention who is accused
of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law); Page v. Torrey, 201 F.3d 1136, 1139-40 (9th Cir. 2000) (person detained civilly
for non-punitive purposes is not “prisoner” within meaning of PLRA, and thus
administrative-exhaustion rules do not apply).

      Accordingly, we (1) grant Perkins in forma pauperis status, noting that the
inmate-account procedures of 28 U.S.C. § 1915 do not apply to him, (2) remand to
the district court for further consideration of Perkins’s claim, and (3) deny his
pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-